Name: Commission Regulation (EEC) No 2450/91 of 12 August 1991 on supply of butter to Romania
 Type: Regulation
 Subject Matter: cooperation policy;  trade policy;  Europe;  processed agricultural produce
 Date Published: nan

 No L 225/32 Official Journal of the European Communities 13 . 8 . 91 COMMISSION REGULATION (EEC) No 2450/91 of 12 August 1991 on supply of butter to Romania Whereas, owing to the need to inform tenderers as soon as possible of the outcome of their participation in the various invitations to tender, provision should be made for the entry into force of this Regulation on the day of its publication, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 2212/91 of 25 July 1991 laying down detailed rules for urgent action for the supply of butter to Romania and amending Regulation (EEC) No 569/88 ('), and in parti ­ cular Article 3 (2) thereof, Whereas, in accordance with Council Regulation (EEC) No 597/91 of 5 March 1991 on urgent action for the supply of agricultural and medical products intended for the people of Romania and Bulgaria (2), an invitation to tender was opened by Regulation (EEC) No 2212/91 with a view to fixing the costs of the supply ; Whereas, in accordance with Article 3 (2) of Regulation (EEC) No 2212/91 and in view of tenders received, the Commission is to fix a maximum amount for supply costs or is to decide not to take any action in response to tenders ; whereas, in view of the tenders submitted and notified by the German and French intervention agencies, a maximum amount should be fixed for supplies of butter to Romania ; HAS ADOPTED THIS REGULATION : Article 1 For the invitation to tender opened by Regulation (EEC) No 2212/91 and in view of the tenders forwarded to the Commission on 7 August 1991 as regards the supply of 5 000 tonnes of butter to Romania the maximum price for supply costs shall be ECU 214,90 per tonne. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 12 August 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 203, 26. 7 . 1991 , p. 47. 2) OJ No L 67, 14. 3 . 1991 , p . 17.